Citation Nr: 1207248	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  06-22 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for right thigh scars prior to August 4, 2010.

2.  Entitlement to a rating in excess of 20 percent for right thigh scars since August 4, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel



INTRODUCTION

The Veteran had active service from September 1969 to August 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2005 rating decision. 

The Board remanded the claim in July 2010 in order for additional records to be obtained and for a VA examination of the Veteran's thigh scar to be provided.  The records have been associated with the claims file and a VA examination was provided.  As such the Board's order was fully complied with and there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
 
The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

In January 2012, the Veteran's representative in his written brief presentation asked that a claim for service connection for hypertension, to include as secondary to the Veteran's posttraumatic stress disorder (PTSD), be referred.  This issue has therefore been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's claim was received in March 2004, and neither he nor his representative has requested review under the revised skin regulations that became effective October 23, 2008. 

2.  Prior to August 2010, the evidence of record did not show deep, superficial, painful, or unstable right thigh scars. 

3.  Right thigh scars have not been shown to limit the functioning of any body part.

4.  The first evidence of painful scars was an August 2010 VA examination, where three painful scars were described.

  
CONCLUSIONS OF LAW

1.  A compensable rating for right thigh scars prior to August 4, 2010, is denied.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.10, 4.118, Diagnostic Codes (DCs) 7801, 7802, 7804, 7805 (2011); 38 C.F.R. § 4.118, DCs 7802, 7803, 7804, 7805 (2004)

2.  A rating in excess of 20 percent for right thigh scars since August 4, 2010, is denied.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.10, 4.118, DCs 7801, 7802, 7804, 7805 (2011); 38 C.F.R. § 4.118, DCs 7802, 7803, 7804, 7805 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.
 
In March 2004, the Veteran filed a claim for service connection for, among other disabilities, residuals of a shrapnel wound to the right leg.  In November 2005, service connection for residuals of thigh wounds was granted with a noncompensable evaluation assigned from the date of claim, based in part on the findings of an October 2005 VA examination.  

The Veteran appealed the rating and the Board remanded his claim in July 2010 to obtain a second VA examination.  Based on the findings of the second examination, a 20 percent rating was assigned, and made effective as of the date of the examination.

During the course of the claim, the criteria for evaluating scars, under DCs 7800-7805, were revised effective October 23, 2008.  However, the revised regulations were specifically limited to claims filed on or after October 23, 2008, unless a veteran specifically requested a review under the revised regulations.  Here, the Veteran's initial claim (from which the initial rating action stems) for service connection was received in 2004, and there is no indication that either he or his representative has requested review under the revised regulations.  Accordingly, the revised schedular rating criteria are not applicable in this case and those in effect prior to October 23, 2008, are for application. 

At the time the Veteran filed his claim, scar ratings were provided under DCs 7800-7805.  Under the regulations, 10 percent ratings were assigned for scars, not affecting the head, face, or neck, that 1) are deep and cover an area exceeding 6 sq. in. (39 sq. cm.) (a deep scar is one associated with underlying soft tissue damage); 2) cause limited motion and cover an area exceeding 6 sq. in.; 3) are superficial, do not cause limited motion, and cover an area of 144 sq. in. or greater (a superficial scar is one not associated with underlying soft tissue damage); 4) are superficial and unstable (an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar); or 5) are superficial and painful on examination.  See 38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804 (2004).  

Higher ratings may be assigned where the scar is either deep or caused limitation of motion and covered an area exceeding 12 sq. in.  38 C.F.R. § 4.118, DC 7801 (2004).  Alternatively, scars may be rated based on the limitation of function of an affected part.  38 C.F.R. § 4.118, DC 7805.

During the course of his appeal, the Veteran has only provided vague references to his scars.  In his claim, he referenced only his right leg.  In February 2005, he asserted that there was still metal in his body from his wounds and he requested a VA examination; in his notice of disagreement, he only voiced disagreement with the issue of "right thigh-leg" without providing any additional clarification; and in his substantive appeal, he asserted that the VA examiner had not examined his scar, but rather only took a history of it.

Service treatment records do not describe the Veteran's scars.  Thus, the first evidence that speaks to the presence of scarring in his right thigh area was a VA examination in October 2005.  At the examination, the Veteran reported that the injury had occurred in Vietnam in 1970 or 1971.  He stated that some of the shrapnel was removed and several other pieces of the shrapnel had worked their way out over the years.  However, he specifically denied any problems with his right thigh or right groin.  

On the physical examination, the examiner was unable to view the scar area, but the Veteran described it as approximately one inch in diameter.  The examiner indicated that there was no indication of skin defects, skin ulceration, or skin breakdown.  In fact, the Veteran again stated that he did not experience any problems with the area at all, asserting that it was well-healed.  The examiner diagnosed with shrapnel wounds to the right thigh without any functional disability or limitations.

While the examiner did not actually view the scarring on the Veteran's right thigh, a lay person, such as the Veteran, is considered competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, the Veteran is a Silver Star recipient, who has been lauded throughout the claims file for his integrity.  As such, while he did not allow the examiner to view his scars, his descriptions are taken as accurate reflections of his thigh scars at the time of the 2005 examination.  Following this examination, he was assigned a noncompensable rating for his scars.  His representative argued that another VA examination was warranted as the examiner had not actually seen his scar.  The Board acquiesced to the representative's request and a second VA examination was provided in August 2010.

At the examination, the examiner identified three right thigh scars.  Scar 1 was 1.5cm wide and 2cm long, Scar 2 was .5cm wide and 1cm long, and Scar 3 was .1cm wide and .1cm long.  All three scars were superficial and painful, but none were noted to involve any skin breakdown, inflammation, edema or keloids.  There were also no other disabling effects from any of the scars.  

The Veteran stated that there were no effects on his usual daily activities as a result of the scars, other than some tenderness when his pants rubbed against the scars or when pressure was applied to the scars.  A color photograph was taken which depicted the scars as described by the examiner.  VA treatment records have been reviewed, but there is no description of the right thigh scars in the records.

In December 2011, the RO granted a 20 percent evaluation for the Veteran's right thigh scars, effective the date of the VA examination.  The RO explained that this rating was based on the revised regulations which became effective in 2008.

However, as noted above, the amendment to the skin regulations clearly states that it shall only apply to all applications for benefits received by VA on or after October 23, 2008, and that the old criteria was to apply to applications received by VA before that date, such as the Veteran's.  

The revised regulations allow a veteran whose scars were rated by VA under a prior version of DCs 7800, 7801, 7802, 7803, 7804, or 7805, as in effect prior to the effective date of the revised rule, to request review under these clarified criteria, irrespective of whether his or her disability had worsened since the last review.  However, there is no indication that either the Veteran has requested such a review in this case.  As such, the regulations in effect at the time his claim was received are the only regulations that are applicable to this adjudication.

As described at the August 2010 VA examination, the Veteran's right thigh scars are not deep, as there is no medical indication, nor lay allegation, that any of the scars are associated with underlying soft tissue damage.  The scars do not cause limitation of motion, as the examiner stated that there were no other disabling effects from any of the scars, except for pain.  The scars are also not unstable, as no evidence has been presented suggesting that he experienced frequent loss of covering of skin over the scar. 

As noted, the examiner in 2010 indicated that the Veteran's scars were painful, which would merit a 10 percent rating.  However, the first indication that his scars were painful came at the 2010 VA examination, as he specifically stated that he did not experience any problems with the area at all and asserted that it was well-healed at his previous VA examination.  Furthermore, the examiner at the 2005 examination diagnosed shrapnel wounds to the right thigh without any functional disability or limitations.

As noted, the Veteran is competent to describe his symptoms, and while he subsequently argued that he was underreporting his symptoms at the first examination, the Board cannot make the assumption that when he told a medical professional that he did not have any problems with his scars that he meant that he did not have problems.  He is found to be competent and credible, and his contemporaneous statements are taken at their word.

Thus, the first indication that the right thigh scars were painful came at the August 2010 examination.  As such, this examination marks the earliest date the criteria for a compensable rating were met; and a compensable rating cannot be assigned earlier than the date of the 2010 VA examination.  

With regard to a rating in excess of 20 percent, there has been no showing, nor allegation, that the Veteran's right thigh scars were deep at any time or that they caused functional limitation of any body part.  As such, a rating in excess of 20 percent is not applicable.

Given the aforementioned conclusions, the criteria for a rating in excess of 20 percent for the Veteran's right thigh scarring, to include a compensable rating earlier than August 2010, have not been met.  Accordingly, the claim is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2)  (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection for diabetes mellitus.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  Therefore, no further notice is needed under VCAA. 

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384   (1993).  First, the RO associated the Veteran's VA outpatient treatment records with his claims file, and there is no allegation that he has received any private treatment for his right thigh scars.  Additionally, he was afforded VA examinations in October 2005 and August 2010.  

To the extent that the first examination was inadequate, the second was thorough and contain sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  In this regard, the examination reports contain the clinical findings relevant to the pertinent diagnostic codes.  Additionally, there is no indication that the Veteran's right thigh scars have worsened since his last examination.  The Board accordingly finds that sufficient medical and lay evidence is of record to adjudicate the claim at this time. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
 

ORDER

A compensable rating for right thigh scars prior to August 4, 2010, is denied.

A rating in excess of 20 percent for right thigh scars since August 4, 2010, is denied.



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


